Order entered September 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01051-CV

                FOR THE BEST INTEREST AND PROTECTION OF R.O.

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                             Trial Court Cause No. 14M-149

                                           ORDER
       Because this is an accelerated appeal, we GRANT appellant’s September 11, 2014

motion for extension of time to file brief to the extent we ORDER the brief be filed no later than

September 22, 2014. No further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE